                   Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 1 of 12


Transaction Information
Award Type:         Delivery/Task Order   Prepared Date:           03/27/2019 14:33:07      Prepared User:            EDDIE.LOWE2@ED.GOV

Award Status:       Final                 Last Modified Date:      03/27/2019 14:49:35      Last Modified User:       APRIL.WEST@ED.GOV

Closed Status:      No                    Closed Status Date:                               Closed By:
Document Information

                                Agency        Procurement Identifier                                  Modification No                     Trans No

Award ID:
Referenced IDV ID:
Reason For Modification:
Solicitation ID:
                                Agency Main        Sub
                                                                                                      Initiative
                                Identifier Account Account
Treasury Account Symbol:                                                                                 Select One

Dates                                                                                 Amounts
Date Signed (mm/dd/yyyy) :                                                                                                   Current          Total
                                                                    Action Obligation:
Effective Date (mm/dd/yyyy) :
                                                                    Base And Exercised Options Value:
Completion Date (mm/dd/yyyy) :
                                                                    Base and All Options Value (Total Contract
Est. Ultimate Completion Date                                       Value):
(mm/dd/yyyy) :
Solicitation Date (mm/dd/yyyy) :
                                                                    Fee Paid for Use of IDV:

Purchaser Information
Contracting Office Agency ID:                                       Contracting Office Agency Name:
Contracting Office ID:                                              Contracting Office Name:
Funding Agency ID:                                                  Funding Agency Name:
Funding Office ID:                                                  Funding Office Name:
Foreign Funding:                     Not Applicable

Contractor Information
SAM
Exception:

DUNS No:                                                                           Street:
Vendor Name:                                                                       Street2:
DBAN:                                                                              City:
Cage Code:                                                                         State:                             Zip:
                                                                                   Country:
                                                                                   Phone:
                                                                                   Fax No:
                                                                                   Congressional District:
Business Category
Organization Type:                                              Business Types
                                                                  U.S. State Government
State of Incorporation:                                         Relationship With Federal Government
Country of Incorporation:                                         All Awards
Contract Data

Type of Contract:                                                                Firm Fixed Price
Inherently Governmental Functions:                                               Critical Functions
Multiyear Contract:                                                              No
Major Program:
National Interest Action:                                                        None
Cost Or Pricing Data:                                                            No
Purchase Card Used As Payment Method:                                            No
Undefinitized Action:                                                            No
Performance Based Service Acquisition:                                           Yes ­ Service where PBA is used.
* FY 2004 and prior; 80% or more specified as performance requirement
* FY 2005 and later; 50% or more specified as performance requirement
Contingency Humanitarian Peacekeeping Operation:                                 Not Applicable
Contract Financing:                                                              Select One
Cost Accounting Standards Clause:                                                Select One
Consolidated Contract:                                                           Not Consolidated
Number Of Actions:
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 2 of 12
Legislative Mandates                                                 Principal Place of Performance
Clinger­Cohen Act:                No                                             Principal Place Of Performance         State Location Country
Labor Standards:                  Yes                                            Code:
Materials, Supplies, Articles,    No                                             Principal Place Of Performance
and Equip:                                                                       County Name:
Construction Wage Rate            No                                             Principal Place Of Performance City
Requirements:                                                                    Name:
                                 Select One or More Options                      Congressional District Place Of
                                 Employment Eligibility Verification (52.222­54) Performance:
Additional Reporting:
                                 Service Contract Inventory (FAR 4.17)           Place Of Performance Zip Code(+4):            ­            USPS ZIP Codes
                                 None of the Above
Interagency Contracting        Not Applicable
Authority:
Other Interagency Contracting Statutory Authority:
(1000 characters)




Product Or Service Information

Product/Service Code:                                      Description:
Principal NAICS Code:                                      Description:
Bundled Contract:                         Not Bundled
DOD Acquisition Program:                                   Description:
Country of Product or Service
Origin:
Place of Manufacture:                     Not a manufactured end product
Domestic or Foreign Entity:               U.S. Owned Business
                                          No Clauses Included and No Sustainability Included                           OMB Policy on Sustainable
Recovered Materials/Sustainability:
                                                                                                                       Acquisition
InfoTech Commercial Item Category:        Select One
Claimant Program Code:                                     Description:
Sea Transportation:                       Select One
GFP Provided Under This Action:           Transaction does not use GFP
Use Of EPA Designated Products:           Not Required
Description Of Requirement:
(4000 characters)




Competition Information

 Extent Competed For Referenced IDV:
 Extent Competed:                                                          Full and Open Competition
 Solicitation Procedures:                                                  Subject to Multiple Award Fair Opportunity
 IDV Type Of Set Aside:
 Type Of Set Aside:                                                        Select One
 Type Of Set Aside Source:
 Evaluated Preference:                                                     No Preference used
 SBIR/STTR:                                                                Select One
 Fair Opportunity/Limited Sources:                                         Fair Opportunity given
 Other Than Full And Open Competition:                                     Select One
 Local Area Set Aside:                                                     No
 FedBizOpps:                                                               Yes
 A76 Action:                                                               No
 Commercial Item Acquisition Procedures:                                   Commercial Item
 IDV Number of Offers:

 Number Of Offers Received:                                                         Number of Offers Source:

 Small Business Competitiveness Demonstration Program:
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 3 of 12
Simplified Procedures for Certain Commercial Items:                  No

Preference Programs / Other Data
Contracting Officer's Business Size             Other than Small Business
Selection:
Subcontract Plan:                              Plan Required ­ Incentive Not Included
Price Evaluation Percent Difference:                  %
                   Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 4 of 12


Transaction Information
Award Type:         Delivery/Task Order   Prepared Date:           03/28/2019 14:21:39      Prepared User:            EDDIE.LOWE2@ED.GOV

Award Status:       Final                 Last Modified Date:      03/29/2019 14:23:05      Last Modified User:       ELVIS.TAYLOR@ED.GOV

Closed Status:      No                    Closed Status Date:                               Closed By:
Document Information

                                Agency        Procurement Identifier                                  Modification No                   Trans No

Award ID:
Referenced IDV ID:
Reason For Modification:
Solicitation ID:
                                Agency Main        Sub
                                                                                                      Initiative
                                Identifier Account Account
Treasury Account Symbol:                                                                                 Select One

Dates                                                                                 Amounts
Date Signed (mm/dd/yyyy) :                                                                                                   Current        Total
                                                                    Action Obligation:
Effective Date (mm/dd/yyyy) :
                                                                    Base And Exercised Options Value:
Completion Date (mm/dd/yyyy) :
                                                                    Base and All Options Value (Total Contract
Est. Ultimate Completion Date                                       Value):
(mm/dd/yyyy) :
Solicitation Date (mm/dd/yyyy) :
                                                                    Fee Paid for Use of IDV:

Purchaser Information
Contracting Office Agency ID:                                       Contracting Office Agency Name:
Contracting Office ID:                                              Contracting Office Name:
Funding Agency ID:                                                  Funding Agency Name:
Funding Office ID:                                                  Funding Office Name:
Foreign Funding:                     Not Applicable

Contractor Information
SAM
Exception:

DUNS No:                                                                           Street:
Vendor Name:                                                                       Street2:
DBAN:                                                                              City:
Cage Code:                                                                         State:                             Zip:
                                                                                   Country:
                                                                                   Phone:
                                                                                   Fax No:
                                                                                   Congressional District:
Business Category
Organization Type:                                              Relationship With Federal Government
                                                                  All Awards
State of Incorporation:                                         Organization Factors
Country of Incorporation:                                         For Profit Organization
                                                                  Limited Liability Corporation
Contract Data

Type of Contract:                                                                Firm Fixed Price
Inherently Governmental Functions:                                               Critical Functions
Multiyear Contract:                                                              No
Major Program:
National Interest Action:                                                        None
Cost Or Pricing Data:                                                            Select One
Purchase Card Used As Payment Method:                                            No
Undefinitized Action:                                                            No
Performance Based Service Acquisition:                                           Yes ­ Service where PBA is used.
* FY 2004 and prior; 80% or more specified as performance requirement
* FY 2005 and later; 50% or more specified as performance requirement
Contingency Humanitarian Peacekeeping Operation:                                 Not Applicable
Contract Financing:                                                              Select One
Cost Accounting Standards Clause:                                                Select One
Consolidated Contract:                                                           Not Consolidated
Number Of Actions:
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 5 of 12

Legislative Mandates                                                 Principal Place of Performance
Clinger­Cohen Act:                No                                             Principal Place Of Performance         State Location Country
Labor Standards:                  Yes                                            Code:
Materials, Supplies, Articles,    Not Applicable                                 Principal Place Of Performance
and Equip:                                                                       County Name:
Construction Wage Rate            Not Applicable                                 Principal Place Of Performance City
Requirements:                                                                    Name:
                                 Select One or More Options                      Congressional District Place Of
                                 Employment Eligibility Verification (52.222­54) Performance:
Additional Reporting:
                                 Service Contract Inventory (FAR 4.17)           Place Of Performance Zip Code(+4):            ­            USPS ZIP Codes
                                 None of the Above
Interagency Contracting        Not Applicable
Authority:
Other Interagency Contracting Statutory Authority:
(1000 characters)




Product Or Service Information

Product/Service Code:                                      Description:
Principal NAICS Code:                                      Description:
Bundled Contract:                         Not Bundled
DOD Acquisition Program:                                   Description:
Country of Product or Service
Origin:
Place of Manufacture:                     Not a manufactured end product
Domestic or Foreign Entity:               U.S. Owned Business
                                          No Clauses Included and No Sustainability Included                           OMB Policy on Sustainable
Recovered Materials/Sustainability:
                                                                                                                       Acquisition
InfoTech Commercial Item Category:        Select One
Claimant Program Code:                                     Description:
Sea Transportation:                       Select One
GFP Provided Under This Action:           Transaction uses GFP
Use Of EPA Designated Products:           Not Required
Description Of Requirement:
(4000 characters)




Competition Information

 Extent Competed For Referenced IDV:
 Extent Competed:                                                          Full and Open Competition
 Solicitation Procedures:                                                  Subject to Multiple Award Fair Opportunity
 IDV Type Of Set Aside:
 Type Of Set Aside:                                                        Select One
 Type Of Set Aside Source:
 Evaluated Preference:                                                     No Preference used
 SBIR/STTR:                                                                Select One
 Fair Opportunity/Limited Sources:                                         Fair Opportunity given
 Other Than Full And Open Competition:                                     Select One
 Local Area Set Aside:                                                     No
 FedBizOpps:                                                               Yes
 A76 Action:                                                               No
 Commercial Item Acquisition Procedures:                                   Commercial Item
 IDV Number of Offers:

 Number Of Offers Received:                                                         Number of Offers Source:

 Small Business Competitiveness Demonstration Program:
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 6 of 12
Simplified Procedures for Certain Commercial Items:                  No

Preference Programs / Other Data
Contracting Officer's Business Size             Other than Small Business
Selection:
Subcontract Plan:                              Plan Required ­ Incentive Not Included
Price Evaluation Percent Difference:                  %
                   Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 7 of 12


Transaction Information
Award Type:         Delivery/Task Order   Prepared Date:           03/29/2019 11:23:59      Prepared User:            EDDIE.LOWE2@ED.GOV

Award Status:       Final                 Last Modified Date:      03/29/2019 12:44:25      Last Modified User:       ELVIS.TAYLOR@ED.GOV

Closed Status:      No                    Closed Status Date:                               Closed By:
Document Information

                                Agency        Procurement Identifier                                  Modification No                   Trans No

Award ID:
Referenced IDV ID:
Reason For Modification:
Solicitation ID:
                                Agency Main        Sub
                                                                                                      Initiative
                                Identifier Account Account
Treasury Account Symbol:                                                                                 Select One

Dates                                                                                 Amounts
Date Signed (mm/dd/yyyy) :                                                                                                   Current        Total
                                                                    Action Obligation:
Effective Date (mm/dd/yyyy) :
                                                                    Base And Exercised Options Value:
Completion Date (mm/dd/yyyy) :
                                                                    Base and All Options Value (Total Contract
Est. Ultimate Completion Date                                       Value):
(mm/dd/yyyy) :
Solicitation Date (mm/dd/yyyy) :
                                                                    Fee Paid for Use of IDV:

Purchaser Information
Contracting Office Agency ID:                                       Contracting Office Agency Name:
Contracting Office ID:                                              Contracting Office Name:
Funding Agency ID:                                                  Funding Agency Name:
Funding Office ID:                                                  Funding Office Name:
Foreign Funding:                     Not Applicable

Contractor Information
SAM
Exception:

DUNS No:                                                                           Street:
Vendor Name:                                                                       Street2:
DBAN:                                                                              City:
Cage Code:                                                                         State:                             Zip:
                                                                                   Country:
                                                                                   Phone:
                                                                                   Fax No:
                                                                                   Congressional District:
Business Category
Organization Type:                                              Business Types
                                                                  Corporate Entity, Not Tax Exempt
State of Incorporation:                                         Relationship With Federal Government
Country of Incorporation:                                         All Awards
                                                                Organization Factors
                                                                  For Profit Organization
Contract Data

Type of Contract:                                                                Firm Fixed Price
Inherently Governmental Functions:                                               Critical Functions
Multiyear Contract:                                                              No
Major Program:
National Interest Action:                                                        None
Cost Or Pricing Data:                                                            Select One
Purchase Card Used As Payment Method:                                            No
Undefinitized Action:                                                            No
Performance Based Service Acquisition:                                           Yes ­ Service where PBA is used.
* FY 2004 and prior; 80% or more specified as performance requirement
* FY 2005 and later; 50% or more specified as performance requirement
Contingency Humanitarian Peacekeeping Operation:                                 Not Applicable
Contract Financing:                                                              Select One
Cost Accounting Standards Clause:                                                Select One
Consolidated Contract:                                                           Not Consolidated
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 8 of 12
Number Of Actions:

Legislative Mandates                                                 Principal Place of Performance
Clinger­Cohen Act:                No                                             Principal Place Of Performance         State Location Country
Labor Standards:                  Yes                                            Code:
Materials, Supplies, Articles,    Not Applicable                                 Principal Place Of Performance
and Equip:                                                                       County Name:
Construction Wage Rate            Not Applicable                                 Principal Place Of Performance City
Requirements:                                                                    Name:
                                 Select One or More Options                      Congressional District Place Of
                                 Employment Eligibility Verification (52.222­54) Performance:
Additional Reporting:
                                 Service Contract Inventory (FAR 4.17)           Place Of Performance Zip Code(+4):            ­            USPS ZIP Codes
                                 None of the Above
Interagency Contracting        Not Applicable
Authority:
Other Interagency Contracting Statutory Authority:
(1000 characters)




Product Or Service Information

Product/Service Code:                                      Description:
Principal NAICS Code:                                      Description:
Bundled Contract:                         Not Bundled
DOD Acquisition Program:                                   Description:
Country of Product or Service
Origin:
Place of Manufacture:                     Not a manufactured end product
Domestic or Foreign Entity:               U.S. Owned Business
                                          No Clauses Included and No Sustainability Included                           OMB Policy on Sustainable
Recovered Materials/Sustainability:
                                                                                                                       Acquisition
InfoTech Commercial Item Category:        Select One
Claimant Program Code:                                     Description:
Sea Transportation:                       Select One
GFP Provided Under This Action:           Transaction uses GFP
Use Of EPA Designated Products:           Not Required
Description Of Requirement:
(4000 characters)




Competition Information

 Extent Competed For Referenced IDV:
 Extent Competed:                                                          Full and Open Competition
 Solicitation Procedures:                                                  Subject to Multiple Award Fair Opportunity
 IDV Type Of Set Aside:
 Type Of Set Aside:                                                        Select One
 Type Of Set Aside Source:
 Evaluated Preference:                                                     No Preference used
 SBIR/STTR:                                                                Select One
 Fair Opportunity/Limited Sources:                                         Fair Opportunity given
 Other Than Full And Open Competition:                                     Select One
 Local Area Set Aside:                                                     No
 FedBizOpps:                                                               Yes
 A76 Action:                                                               No
 Commercial Item Acquisition Procedures:                                   Commercial Item
 IDV Number of Offers:

 Number Of Offers Received:                                                         Number of Offers Source:
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 9 of 12
Small Business Competitiveness Demonstration Program:

Simplified Procedures for Certain Commercial Items:                  No
Preference Programs / Other Data
Contracting Officer's Business Size             Other than Small Business
Selection:
Subcontract Plan:                              Plan Required ­ Incentive Not Included
Price Evaluation Percent Difference:                  %
                Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 10 of 12


Transaction Information
Award Type:         Delivery/Task Order   Prepared Date:           03/27/2019 16:48:19      Prepared User:            EDDIE.LOWE2@ED.GOV

Award Status:       Final                 Last Modified Date:      03/28/2019 10:20:50      Last Modified User:       ELVIS.TAYLOR@ED.GOV

Closed Status:      No                    Closed Status Date:                               Closed By:
Document Information

                                Agency        Procurement Identifier                                  Modification No                   Trans No

Award ID:
Referenced IDV ID:
Reason For Modification:
Solicitation ID:
                                Agency Main        Sub
                                                                                                      Initiative
                                Identifier Account Account
Treasury Account Symbol:                                                                                 Select One

Dates                                                                                 Amounts
Date Signed (mm/dd/yyyy) :                                                                                                   Current        Total
                                                                    Action Obligation:
Effective Date (mm/dd/yyyy) :
                                                                    Base And Exercised Options Value:
Completion Date (mm/dd/yyyy) :
                                                                    Base and All Options Value (Total Contract
Est. Ultimate Completion Date                                       Value):
(mm/dd/yyyy) :
Solicitation Date (mm/dd/yyyy) :
                                                                    Fee Paid for Use of IDV:

Purchaser Information
Contracting Office Agency ID:                                       Contracting Office Agency Name:
Contracting Office ID:                                              Contracting Office Name:
Funding Agency ID:                                                  Funding Agency Name:
Funding Office ID:                                                  Funding Office Name:
Foreign Funding:                     Not Applicable

Contractor Information
SAM
Exception:

DUNS No:                                                                           Street:
Vendor Name:                                                                       Street2:
DBAN:                                                                              City:
Cage Code:                                                                         State:                             Zip:
                                                                                   Country:
                                                                                   Phone:
                                                                                   Fax No:
                                                                                   Congressional District:
Business Category
Organization Type:                                              Business Types
                                                                  Corporate Entity, Not Tax Exempt
State of Incorporation:                                         Relationship With Federal Government
Country of Incorporation:                                         Contracts
                                                                Organization Factors
                                                                  For Profit Organization
Contract Data

Type of Contract:                                                                Firm Fixed Price
Inherently Governmental Functions:                                               Critical Functions
Multiyear Contract:                                                              No
Major Program:
National Interest Action:                                                        None
Cost Or Pricing Data:                                                            Select One
Purchase Card Used As Payment Method:                                            No
Undefinitized Action:                                                            No
Performance Based Service Acquisition:                                           Yes ­ Service where PBA is used.
* FY 2004 and prior; 80% or more specified as performance requirement
* FY 2005 and later; 50% or more specified as performance requirement
Contingency Humanitarian Peacekeeping Operation:                                 Not Applicable
Contract Financing:                                                              Select One
Cost Accounting Standards Clause:                                                Select One
Consolidated Contract:                                                           Not Consolidated
               Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 11 of 12
Number Of Actions:

Legislative Mandates                                                 Principal Place of Performance
Clinger­Cohen Act:                No                                             Principal Place Of Performance         State Location Country
Labor Standards:                  Yes                                            Code:
Materials, Supplies, Articles,    Not Applicable                                 Principal Place Of Performance
and Equip:                                                                       County Name:
Construction Wage Rate            Not Applicable                                 Principal Place Of Performance City
Requirements:                                                                    Name:
                                 Select One or More Options                      Congressional District Place Of
                                 Employment Eligibility Verification (52.222­54) Performance:
Additional Reporting:
                                 Service Contract Inventory (FAR 4.17)           Place Of Performance Zip Code(+4):            ­            USPS ZIP Codes
                                 None of the Above
Interagency Contracting        Not Applicable
Authority:
Other Interagency Contracting Statutory Authority:
(1000 characters)




Product Or Service Information

Product/Service Code:                                      Description:
Principal NAICS Code:                                      Description:
Bundled Contract:                         Not Bundled
DOD Acquisition Program:                                   Description:
Country of Product or Service
Origin:
Place of Manufacture:                     Not a manufactured end product
Domestic or Foreign Entity:               U.S. Owned Business
                                          No Clauses Included and No Sustainability Included                           OMB Policy on Sustainable
Recovered Materials/Sustainability:
                                                                                                                       Acquisition
InfoTech Commercial Item Category:        Select One
Claimant Program Code:                                     Description:
Sea Transportation:                       Select One
GFP Provided Under This Action:           Transaction uses GFP
Use Of EPA Designated Products:           Not Required
Description Of Requirement:
(4000 characters)




Competition Information

 Extent Competed For Referenced IDV:
 Extent Competed:                                                          Full and Open Competition
 Solicitation Procedures:                                                  Subject to Multiple Award Fair Opportunity
 IDV Type Of Set Aside:
 Type Of Set Aside:                                                        Select One
 Type Of Set Aside Source:
 Evaluated Preference:                                                     No Preference used
 SBIR/STTR:                                                                Select One
 Fair Opportunity/Limited Sources:                                         Fair Opportunity given
 Other Than Full And Open Competition:                                     Select One
 Local Area Set Aside:                                                     No
 FedBizOpps:                                                               Yes
 A76 Action:                                                               No
 Commercial Item Acquisition Procedures:                                   Commercial Item
 IDV Number of Offers:

 Number Of Offers Received:                                                         Number of Offers Source:
 Small Business Competitiveness Demonstration Program:
              Case 3:17-cv-07210-SK Document 103-8 Filed 07/15/19 Page 12 of 12

Simplified Procedures for Certain Commercial Items:                  No
Preference Programs / Other Data
Contracting Officer's Business Size             Other than Small Business
Selection:
Subcontract Plan:                              Plan Required ­ Incentive Not Included
Price Evaluation Percent Difference:                  %
